DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022  has been entered.

Status of Claims

	Amendment filed 12/17/2021 is acknowledged. Claims 12-24 are canceled. Claims 1,10,11 are pending.
	Claims 10,11, as amended are drawn to non-elected species – see applicant’s response to restriction/election of species requirement filed 04/11/2018.  Therefore, claims 10,11 are withdrawn from consideration. 
Claim 1 is under consideration.
101 NON-STATUTORY TEMPLATE
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because  the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception without significantly more.  

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1


With regard to (1), the instant claim 1 recites a method for evaluating and thus is properly drawn to one of the four statutory categories of invention.  

Step 2A Prong One.

A.	With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.
The evaluating procedure addressed in the claims is viewed as a mental procedure able to be performed in the human mind.

 Mathematical concepts recited in the claims include calculations per formula (1) addressed in then claim. 

B.	Claim 1 is also directed to an ineligible natural law or phenomenon because it merely informs the relevant audience of correlation in the blood of the subject between amounts of amino acids, such as Gly, Tyr, Val, Ala, Trp, Asn, and amount of insulin. As held in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S .Ct. 1289, 1297 (2012), a patent which simply describes a relation that “exists in principle apart from any human action,” is a natural law and patent ineligible subject matter.  Such correlation is naturally-occurring and thus encompass a natural phenomenon, falling within the judicial exception to patent eligibility.

Hence, the claims explicitly recite elements that, individually and in combination, constitute judicial exceptions.  The claims must therefore be examined further to determine whether they integrate that judicial exceptions into a practical application.


Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception

The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.

In the instant case, measuring amino acid concentrations is a pre-solution activity directed to aspects of the information being analyzed.  Thus, this additional element is viewed as a token element used for its intended purpose, and therefore is not improved, or as embodying insignificant data collection.




Step 2B

There are no additional limitations recited in claim 1 such that the claim amounts to significantly more than an abstract idea or natural phenomenon.
Measuring concentration of a panel of natural amino acids1 in a sample of blood is a well-understood, routine and conventional activity used in analytical diagnostic methods that an artisan would have relied upon to achieve the goals of the invention.  Thus, such additional limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention. 
 103
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tanaka et al (US 20100173348) taken together with Damaso et al. (Digestive and Liver Disease 40, 2008, 132–139) or Eguchi et al (J. Gasrtroenterol., 41,462-469, 2006) 
  
Tanaka et al. teach method of using concentration values of amino acids for evaluating lifestyle-related disease indicator.   The evaluating uses concentrations of one or more of Gly, Tyr, Val, Ala, Trp, Asn (“evaluated based on the concentration value of at least one of Val, Leu, Ile, Tyr, Phe, Trp, Glu, Ala, Pro, Orn, Lys, Gly, Ser, Met, Arg, Cys, and Gln”)  – see Tanaka, claims 2-4,6,8,9,112. As such, the permutations encompassed by the language “at least one of” is viewed as reading on any one or any  two or any three, etc. permutations of Gly, Tyr, Val, Ala, Trp, Asn, among others.  

Tanaka et al.  do not teach the same mathematical equation as formula (1) recited now in claim 1.  However, inasmuch as the references address mathematical calculations of the same problem, using same parameters, applying a modified mathematical approach without changing the issue being addressed is not sufficient to distinguish over the prior art. The equations themselves are not a patentable subject matter; as to the method steps utilizing particular equations, the use of particular mathematical means would have accomplished the same result, i.e., accounting  for amounts of amino acids of interest  in a blood sample. 

A lifestyle-related disease indicator in Tanaka is visceral fat (Title, claims). Tanaka et al. do not address amount of insulin, nor another ““lifestyle disease indicator”, fatty liver, addressed together with insulin in instant claim 11.  However, amounts of insulin, visceral fat and fatty liver, as well as body mass index - are all closely interrelated.  See Damaso et al. (Digestive and Liver Disease 40, 2008, 132–139) or Eguchi et al (J. Gasrtroenterol., 41,462-469, 2006), Table 2, p.466, right column.  
Therefore, it would be obvious to an artisan that evaluating of visceral fat level as in Tanaka et al. will also provide evaluating evidence for lifestyle-related disease indicators inter-related with visceral fat, such as amounts insulin, and that  a parameter reflecting state of visceral fat as an lifestyle indicator, can be viewed as evaluator of state of an indicator comprising insulin. 

Response to arguments
Applicant argues that Tanaka does not teach or suggest "evaluating an amount of insulin…  by calculating a value of a formula calculated using only concentration values of amino acids selected from the group consisting of Gly, Tyr, Asn, Ala, Val, and Trp in the blood of the subject" as the amended claims recite. As noted above, the claims are clearly limited to evaluation based only on the recited 6 amino acids”.  In response,  the claims are not limited to evaluation based only on the recited 6 amino acids, but rather to  evaluation based to on amino acids selected from  said 6 amino acids.  Consequently the language “at least one of” in Tanaka is viewed is viewed as reading on any one or any  two or any three, etc. permutations of Gly, Tyr, Val, Ala, Trp, Asn, among others, thus reading on the instant claim language “only concentration values of amino acids selected from the group consisting of Gly, Tyr, Asn, Ala, Val, and Trp”. 


Conclusion.
	No claims are allowed

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note, that although the claim addresses measuring particular amino acids, Gly, Tyr, Asn, Ala, Val, and Trp, the instant claim language “comprising” is open-ended, thus allowing for more than claimed amino acids to be included. Likewise, the instant method while addressing particular amino acids, begins from a panel of 19 amino acids – see Examples 3-6 of instant specification. 
        
        2 Note, that although the claim addresses measuring particular amino acids, Gly, Tyr, Asn, Ala, Val, and Trp, the instant claim language “comprising” is open-ended, thus allowing for more than claimed amino acids to be included. Likewise, the instant method while addressing particular amino acids, begins from a panel of 19 amino acids – see Examples 3-6 of instant specification.